           Case 1:19-cr-00115-DAD-SKO Document 121 Filed 09/01/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00115-DAD-SKO
12                                 Plaintiff,           JOINT STATUS REPORT AND STIPULATION TO
                                                        CONTINUE STATUS CONFERENCE; ORDER
13                          v.                          THEREON
14   JUSTIN L. ANDERSON                                 DATE: September 2, 2021
                                                        TIME: 2:00 p.m.
15                                Defendant.            COURT: Hon. Erica P. Grosjean
16

17          This case is set for status conference on September 2, 2021. The parties request a continuance to

18 September 9, 2021 to discuss potential resolution.

19                               JOINT STATUS REPORT AND STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby submit this joint status report and also stipulate as

22 follows:

23          1.      By previous order, this matter was set for status on September 2, 2021. By this

24 stipulation, the parties now move to continue the status conference until September 9, 2021 to discuss a

25 plea offer the government has extended to the defendant.

26          2.      On June 10, 2021, the Court issued an arrest warrant on a Petition for Violation of

27 Supervised Release. (ECF #106).

28          3.      On June 23, 2021, Defendant made his initial appearance on the Supervised Release


      JOINT STATUS REPORT AND STIPULATION; PROPOSED
                                                         1
30    ORDER
          Case 1:19-cr-00115-DAD-SKO Document 121 Filed 09/01/21 Page 2 of 3


 1 Violation. (ECF #108).

 2          4.     On August 11, 2021, the government produced initial discovery, which included many of

 3 the underlying reports for the new law violation, but not the audio, video, and photographic evidence.

 4          5.     On August 12, 2021, at a status conference, Defendant requested the additional audio

 5 video discovery. The Court set a deadline for August 18, 2021 for the government to produce that

 6 evidence. (ECF #115).

 7          6.     On August 16, 2021, the government produced all discovery in its possession which

 8 included the requested audio and video evidence. Specifically, the produced evidence included: (i)

 9 audio of defendant’s interview with police, (ii) audio of his fellow hotel room occupant’s interview with
10 police, (iii) body cam, and (iv) search pictures. The government has advised, and hereby again advises,

11 that it has in possession electronic devices and other physical evidence (a firearm, drugs, documents,

12 etc.). Those items are available for inspection at defendant’s request.

13          7.     The government has been reviewing the discovery to evaluate potential new Federal

14 charges.

15          8.     On August 31, 2021, the government extended a plea offer to the defendant.

16          9.     Counsel for defendant also desires additional time to consult with her client, review the

17 charges, conduct investigation and research, review discovery and discuss the plea offer with her client.

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      JOINT STATUS REPORT AND STIPULATION; PROPOSED
                                                        2
30    ORDER
             Case 1:19-cr-00115-DAD-SKO Document 121 Filed 09/01/21 Page 3 of 3


 1            10.    Thus, by this stipulation, the parties now move to continue the status conference until

 2 September 9, 2021.

 3            IT IS SO STIPULATED.

 4

 5
      Dated: August 31, 2021                                  PHILLIP A. TALBERT
 6                                                            Acting United States Attorney
 7
                                                              /s/ JEFFREY A. SPIVAK
 8                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
 9
10
      Dated: August 31, 2021                                  HEATHER E. WILLIAMS
11                                                            Federal Defender
12
                                                              /s/ CHRISTINA CORCORAN
13                                                            CHRISTINA CORCORAN
14                                                            Assistant Federal Defender
                                                              Counsel for Defendant
15                                                            JUSTIN L. ANDERSON

16

17

18
                                                       ORDER
19
              Pursuant to the parties’ stipulation, the status conference shall be continued until September 9,
20
     2021.
21

22 IT IS SO ORDERED.

23
        Dated:      September 1, 2021                           /s/
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      JOINT STATUS REPORT AND STIPULATION; PROPOSED
                                                          3
30    ORDER
